Citation Nr: 0815722	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
anxiety, and depression.

2.  Entitlement to service connection for alcoholism as 
secondary to PTSD with depression and anxiety.

3.  Entitlement to service connection for a borderline 
personality disorder. 

4. Entitlement to an initial compensable evaluation for the 
sinusitis disability.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from February 2000 to 
October 2002.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  The 
appellant subsequently moved to Pennsylvania and the 
Philadelphia RO assumed jurisdiction.  As a result of the 
appellant's change in residence, the Oregon Department of 
Veterans' Affairs revoked its representation of the 
appellant, effective in August 2007.  The appellant is, 
therefore, currently representing herself.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

While the case was in remand status, in July 2007, the 
appellant notified the RO that she had recently filed for 
Social Security disability benefits.  In a written statement 
dated in March 2008, the appellant notified the RO that she 
had undergone a psychiatric evaluation for the Social 
Security Administration (SSA).  However, the RO transferred 
the case to the Board without obtaining the appellant's SSA 
records; these records are pertinent to the appellant's 
service connection claims, as well as to her increased 
initial evaluation for sinusitis claim.  Such federal records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, the medical records from SSA 
pertaining to the appellant's application for disability 
benefits and any medical records pertaining to any award of 
benefits should be requested and associated with the claims 
file.

Likewise, review of the evidence of record reveals that not 
all of the appellant's service personnel records are included 
in the claims file.  The current evidence of record does not 
include the appellant's DA Form 201.  In addition, a May 2000 
in-service outpatient treatment note from the McDonald Army 
Hospital states that a separate record was being kept of the 
appellant's treatment in the mental health clinic.  It is 
unclear whether all of the appellant's in-service psychiatric 
treatment records have been obtained.  On remand, all 
outstanding service medical, psychiatric and personnel 
records should be obtained and associated with the claims 
file.  

In regard to the appellant's psychiatric/PTSD claims based on 
non-combat stressors, the United States Court of Appeals for 
Veterans Claims (Court) has held that "credible supporting 
evidence" means that the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor; nor can credible supporting evidence of 
the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); and Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The VA Adjudication Manual M21-1 (M21-1) provides 
that the required "credible supporting evidence" of a non-
combat stressor "may be obtained from" service records or 
"other sources."  M21-1, part VI, formerly 7.46.  With regard 
to specific claims based upon personal assault, M21-1, part 
III, 5.14(c), provides an extensive list of alternative 
sources competent to provide credible evidence that may 
support the conclusion that the event occurred.  Included 
among the sources are statements from confidants, such as 
fellow service members, and records that indicate behavioral 
changes that occurred at the time of the incident that may 
indicate the occurrence of an in-service stressor.  A Court 
case, Patton v. West, 12 Vet App 272 (1999), has highlighted 
the importance of the RO following the more particularized 
requirements delineated in the M21-1 for personal-assault 
PTSD claims.  It is not clear that the RO has achieved the 
level of development required by the Court's holding in 
Patton.

The evidence of record indicates that the appellant was 
diagnosed with depression, post-partum depression, borderline 
personality disorder and adjustment reaction while in 
service.  Post-service records indicate that the appellant 
received counseling from a Vet Center for emotional problems.  
The evidence of record also contains written statements of 
the appellant describing various incidents of sexual 
harassment and a rape that occurred while she was on active 
duty.  The service medical records indicate that the 
appellant described the circumstances of the rape on more 
than one occasion.  In a February 2004 written statement, the 
appellant identified her accused attackers by name.  The RO 
has not yet ascertained whether or not any personnel matching 
the names given were stationed in Virginia at that point in 
time.  The appellant has also stated that her husband heard 
about the sexual attack both from the appellant and from the 
attackers, but no statement from him is of record.  
Furthermore, the appellant has identified five officers that 
she said have information pertaining to her allegations of 
sexual harassment and rape, but the RO has apparently not 
contacted the service department to ascertain whether any one 
of them is available to provide any information.

In view of the account given by the veteran of the sexual 
assault and harassment that purportedly happened in service 
and of the events that followed, the Board will ask for the 
RO to attempt to develop the record further as will be 
explained below.  Regardless of whether an in-service 
stressor is verified, the appellant should also be afforded a 
VA examination to determine if any of the mental disorders 
reported in the claims file are linked to active duty in any 
way.

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  The 
evidence of record has raised the issue of aggravation of a 
pre-existing psychiatric disorder.  Various service 
psychiatric treatment records indicate the possibility of 
emotional disturbance prior to the appellant's entry into 
service.  There are notations that the appellant attempted 
suicide twice while she was in high school, that she had 
three psychiatric hospitalizations prior to service, that she 
was prescribed Paxil prior to service, that she engaged in 
alcohol and substance abuse prior to service, that she was 
sexually molested at age seven and that she was pregnant 
prior to service.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111.  A pre-
existing disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that a psychiatric disorder 
preexisted the appellant's entry into active military service 
in February 2000.  The RO also has not determined whether, if 
any such condition did preexist service, there is clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the condition.

The RO has not obtained a medical opinion addressing these 
questions.  The duty to assist also requires medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, the appellant has not been advised as 
to the evidentiary burden placed upon her in a case in which 
the presumption of soundness has been rebutted.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories.

Finally, the Board  notes that a substantial amount of time 
has passed since the veteran's most recent VA examination.  
The most recent VA sinus examination was conducted almost 
five years ago in June 2003.  In addition, there is no 
indication that the examiner reviewed the claims file.  The 
Court has emphasized the need for a disability evaluation 
examination report to be based on a full and accurate 
understanding of a veteran's history.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In light of the 
foregoing, the Board concludes that an additional sinus 
examination is warranted. 

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate her claims, and of what part 
of such evidence she should obtain and 
what part the Secretary will attempt to 
obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

She should also be told to provide any 
evidence in her possession pertinent to 
each claim.  38 C.F.R. § 3.159 (2007).

2.  The AMC/RO should obtain legible 
copies of all remaining material from the 
appellant's Army personnel records from 
the Official Military Personnel File 
(OMPF) or from any other appropriate 
source, to include the 201 file and all 
narrative performance evaluation reports, 
if any.  All requests, negative 
responses, and information obtained 
should be associated with the claims 
file.  The appellant should also be 
notified of any negative results.  
38 C.F.R. § 3.159.

3.  The AMC/RO should obtain from the 
Social Security Administration copies of 
any and all medical records utilized in 
determining the appellant's entitlement 
to disability benefits, as well as any 
Administrative Law Judge decision and 
associated List of Exhibits.  The 
appellant's assistance in obtaining any 
pertinent records should be requested as 
indicated.

4.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government or private physicians and/or 
medical facilities and hospitals that 
provided her with any treatment for any 
psychiatric or psychological disorder 
prior to her February 2000 entry into 
service.  After securing the necessary 
release(s), the RO should obtain those 
records and associate them with the 
claims file.

5.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government or private physicians and/or 
medical facilities and hospitals that 
have provided her with any treatment for 
her sinusitis and for her claimed 
psychiatric disorders since her 
separation from service.  After securing 
the necessary release(s), the RO should 
obtain those records that have not been 
previously secured and associate them 
with the claims file.

6.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative, if any, should also be 
informed of the negative results and be 
given opportunity to secure the records.

7.  The AMC/RO should request from the 
appellant a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
sexual assaults during service.  The RO 
inquiry should include possible sources 
listed in M21-1, part III, 5.14.  The 
appellant should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event(s) and that she must be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

8.  Thereafter, the AMC/RO should request 
any supporting evidence from alternative 
sources identified by the appellant, 
including her (former) husband.  The 
AMC/RO should determine whether any of 
the individuals named by the appellant as 
having knowledge of the alleged events 
can be located through VA or service 
sources.  If any of them can be located, 
the AMC/RO should offer to forward a 
letter from the veteran to such 
individuals for the purpose of obtaining 
a statement concerning their knowledge of 
the alleged stressful events.  If any 
statements are obtained through this 
means or if the appellant provides any 
statements on her own, the AMC/RO should 
verify through service department sources 
that the individual offering a statement 
was actually stationed with the appellant 
at the time in question; the AMC/RO 
should also verify whether the named 
attackers were actually stationed with 
the appellant.  A field examiner should 
be utilized if a personal interview is 
deemed necessary to obtain any supporting 
evidence or if specific records or 
statements sought cannot otherwise be 
provided.

9.  The RO then should review the file 
and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
appellant was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

10.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a VA psychiatric evaluation to determine 
the nature, onset date and etiology of 
any current psychiatric or psychological 
pathology and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the appellant's 
in-service stressor(s).  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  An opinion in response to 
the questions below should be obtained 
even if the appellant does not report for 
the examination.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The AMC/RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether appellant 
was exposed to a stressor in service.

The examining psychiatrist, after 
examination of the appellant and review 
of her entire medical history, to include 
in-service and post-service medical 
reports, including SSA records, should 
provide an opinion as to the diagnosis 
and etiology of any psychiatric disorder 
found.  The examiner should also 
reconcile all psychiatric diagnoses 
documented in the appellant's records and 
provide a current psychiatric diagnosis.  
The psychiatrist should also offer an 
opinion as to the onset date of the 
appellant's psychiatric condition(s), if 
any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service or to a service-
connected disability, to the extent 
possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service or a 
service-connected disability, as opposed 
to that due to other psychiatric 
disorders, personality defects, substance 
abuse, and/or non-service-connected 
physical disabilities. 

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during her active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The psychiatrist should identify 
all psychiatric conditions which have 
been present and distinguish conditions 
which are acquired from conditions which 
are of developmental or congenital 
origin, if any.  The opinion should 
reflect review of pertinent material in 
the claims file.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  The findings 
of all pertinent psychological and 
neuropsychological testing should be 
discussed.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how she re-experiences them.  All 
necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
are to be accomplished if deemed 
necessary.  If there are no stressors, or 
if PTSD is not found, that matter should 
also be specifically set forth.

Specifically, the examiner must address 
the questions of:

a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to her period 
of military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the veteran's current 
psychiatric pathology is related to 
symptoms or signs she may have had 
in service (February 2000 to October 
2002)?

c.  Whether the veteran's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of her 
service separation in October 2002? 
and

d.  Whether any portion of the 
veteran's current psychiatric 
pathology is attributable to her 
service-connected disabilities or to 
some other cause or causes or 
combination thereof.  If the 
examiner does find that any portion 
of the appellant's psychiatric 
pathology is attributable to her 
service-connected disabilities 
(hips, lumbar spine, sinusitis and 
seizure disorder), the examiner 
should identify the specific 
amount/proportion of additional 
psychiatric pathology that is 
related to the service-connected 
disability.

If the examiner finds that any 
psychiatric pathology clearly existed 
prior to the appellant's period of 
service, the examiner must state whether 
any such identified pathology worsened 
during the appellant's period of active 
military service (February 2000 to 
October 2002).  If worsening occurred, 
the examiner should state whether it can 
it concluded with clear and unmistakable 
certainty that each pre-existing 
psychiatric disorder was not aggravated 
in service to a permanent degree beyond 
that which would be due to the natural 
progression of each such psychiatric 
disorder.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The psychiatrist should 
provide the rationale for the opinions 
provided.

11.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of her 
sinusitis.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
necessary studies should be conducted.  
The examiner should state the number of 
incapacitating and non-incapacitating 
episodes of sinusitis in a year, the 
number and extent of any course of 
antibiotics and whether the veteran 
experiences headaches, pain, and purulent 
discharge or crusting associated with 
sinusitis.  

12.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If a report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

13.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issues on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003), Allen v. 
Brown, 7 Vet. App. 439 (1995) and Patton 
v. West, 12 Vet App 272 (1999).  The 
AMC/RO should ensure that direct, 
presumptive, aggravation and secondary 
theories of service connection are 
considered.

14.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to each issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

